Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed May 31, 2000 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
Also, the listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 1- 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites processing circuitry for 

comparing the image view of the face of the vehicle occupant with at least one pre-stored image view, wherein the at least one pre-stored image view being associated with a known direction to a known light source causing correlating 
determine an area where to activate the glare protector;  



The Applicant’s glare prevention system is provided with a variable light blocking device (40a, 40b) that blocks light only from this above claimed correlating pre-stored image direction data to prevent uncomfortable glare in the occupant’s eyes.

The description (page 12, line 1 – page 14, line 10) does not provide an enabling description on how the pre-stored shadowed face images each with their associated light source direction data, as claimed above, are created.   The pre-stored images are employed for comparison with a live light sensor camera occupant facial image to determine the present direction that the glaring light source is coming from. On Page 14 lines 1-7 the Applicant describes three dimension images of the face of the occupant being stored in memory with corresponding direction data for each image.  The information direction data file for the vehicle occupant includes must contain numerous previously captured images of the occupant’s face with each image having a unique known light source direction that corresponds to that captured face image.  The Applicant on page 13, line 19 -21 declares that according to one embodiment there are an “infinite” number of pre-stored images.  A processing circuitry that can compare a live facial camera image to an “infinite” number of pre-stored images is impossible and therefore not credible.   
	Generating these (unique shadowing) previously captured images would presumably require steps such as  moving a light source from numerous  directions that light might enter through the windshield and capturing the shadowed image of an occupant’s face or possibly using mathematical equations.  The Applicant does not describe how a corresponding light source direction is mathematically ascertained from a camera image of the occupant’s face or 
The specification only states broad general ideas as how light source direction data results are achieved without describing how the captured images direction data is ascertained or calculated sufficient for an ordinary artisan at the time of the effective fling date of the invention to understand.  See Applicant’s description at page 11, line 22 – page 13, line 17 of the specification.  The Applicant does not provide any guidance, such as equations or algorithms, on for instance how the relative direction of the light source effects shadowing on an individual occupant’s face just simplistic face image sketches in figures 5A - 5D and a brief description thereof on page 13 lines 13 -17. On page 13, lines 13 – 25 Applicant states that the light direction associated pre-stored image views of a face are “computer generated images”.    Applicant does not provide a computer algorithm of adequate detail for an ordinary artisan at the time of the effective filing date of the invention to ascertain the direction that a light source emanates from based on shadowing/brightness on a picture of an occupant’s face.   In figure 7 Applicant provides a flow chart including block S4 the very broadly describes determining the light source direction without nay detailed steps.

The three dimensional shape of each occupant’s facial features are very are different and  each face would require complex mathematical equations and calculations for each and every possible light source direction on account of the features shadowing different facial areas.  To determine the amount of light reflected upon each segment of an occupant’s face would require unique calculations that are potentially effected (shadowed) by all the unique features of an occupant’s face.  The amount of calculations in determining the amount of light reflected by all these numerous segments of an occupant’s face would be enormous for a light source emanating from just one direction.   Applicant has not provided guidance on formulating shadowing equations or a detailed computer algorithm for generating such light source direction associated pre-stored shadowed images.  No working examples/solutions of 

	Also, during the reference image capturing the specification does not provide details as to quantifying the level of light brightness on the occupant’s face (i.e. in occupant’s eye) that would be considered glare.  The brightness light level at night would be much lower that daytime glaring light levels.  

Even if the light source is static(e.g. sun) whenever an occupant adjusts his/her body position up/down or back/forth they would no longer be protected by the blocking device 40a, 40b.  Captured images would have to be generated for a multitude of different up/down or back/forth locations of the occupant’s face since light blocking elements at different positions would have to be activated 40a, 40b. 
 The specification does not disclose if the occupant has to be seated in one position.  It is unclear and/or not described if captured image direction data is stored for the occupant’s face in one location or for multiple up/down or back/forth positions within the cabin.  Captured images for the occupant being seated in those different occupant positions would need to be included for comparison so that the correct blocking devices (40a, 40b) are actuated. The Applicant describes how the light sensor camera captures the instant angular orientation of the occupant’s face at the bottom of page 11, line 22 – page 12, line 15.  The Applicant does not describe a method for determining the position of occupant’s face (eyes) in the vehicle cabin.  If the location of the occupant’s eyes are not known then the proper location for activating the light blocking segments (40a, 40b) cannot be ascertained.

None of these computer algorithms, equations and calculations are within the realm of an ordianry artisan in the art.  For these reasons ordinarily skilled artisans at the time of the effective filing date of the invention would not have been able to make and use the claimed invention. Applicants’ disclosure provides insufficient instructions on how to make such a glare 
Independent method claim 11 and independent computer program claim 13 similarly recite the limitations set forth above in step/ method format.  For the reasons provided above Independent claims 


Claims 1- 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure does not specify how the light source directions each correlating to a unique pre-stored shadowed images are ascertained and/or calculated. As such, these claims encompass embodiments having pre-stored shadowed images with associated light source directions that the original disclosure does not show the inventors possessed at time of filing.  The specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention claimed, the specification provides inadequate support for the claim. The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing     Independent claims 1, 11 and 13 include claim limitations that recite a desired result of having/calculating pre-stored shadowed image files with an associated light source direction.   The Applicant has not disclosed how the result is achieved. The applicant has not disclosed the algorithm or steps/procedure for generating pre-stored shadowed image . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “at least any of” in claim 3, lines 1-2 is considered to be indefinite.   It is unclear if applicant intends to recite that the glare protector is any of the three listed blocking apparatus can be those three listed blocking apparatus and/or other non-listed blocking apparatus.
Claims 2 and 12 recites the limitation "the image view" inline 3 and line 2.  In each instance it is unclear if it is referring to the previously recited “pre-stored image view” or previously recited “an image view of the face”.  

 

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee CN 103158505is and Tamiko JP 2009255740 listed on form USPTO 892 are cited for theirs glare control systems that has a camera for detecting light reflected by the vehicle occupant’s facial regions including the eye region to determine if glaring light is shining in the occupant’s eyes.  Lee CN ‘505 determines the angle of incidence of the light source and place a sun blocking element between the light source and eyes of the occupant.    The other prior art listed   has been cited for either the methods of reducing glare or sensing an occupant’s an occupants characteristic/location.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612